Citation Nr: 1430476	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-15 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial increased rating for thoracic degenerative disc disease with lumbar spondyloarthrosis, rated as 10 percent disabling prior to November 16, 2011 and 20 percent disabling thereafter. 

2.  Entitlement to an increased rating for left shoulder tendonitis, rated as 10 percent disabling prior to March 11, 2013 and 20 percent disabling thereafter. 

3.  Entitlement to an increased rating for left knee osteoarthritis, rated as noncompensably disabling prior to March 11, 2013 and 10 percent disabling thereafter.  

4.   Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988 and from February 2005 to January 2007.  This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from October 2007 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The Veteran also testified before a decision review officer (DRO) in April 2008.  Transcripts of both hearings are of record.

In February 2013, the Board denied the claim for an increased rating for a thoracic and lumbar spine disability.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).   In December 2013, the Court granted a Joint Motion for Remand (JMR) filed by the parties which requested that the Board's February 2013 denial of the claim for an increased rating for a back disability be vacated and remanded.  The appeal has now returned to the Board where it is joined by the other issues on appeal.

The parties noted in the December 2013 JMR that the January 2009 statement of the case (SOC) did not address the Veteran's claim for an increased rating for a thoracic and lumbar spine disability.  The JMR ordered that the Board must determine whether the Veteran was provided a SOC in accordance with 38 U.S.C.A. § 7105(a) and 38 C.F.R. § 19.30(a).  Despite the parties' finding, review of the January 2009 SOC clearly shows that the issue of entitlement to an increased rating for a thoracic and lumbar spine disability was adjudicated; in fact, an increased 10 percent evaluation was granted in the SOC effective January 23, 2007.  The criteria for rating diseases and injuries of the spine was also listed in the SOC.  

Although the January 2009 SOC clearly addressed the claim for entitlement to an increased rating for a thoracic and lumbar spine disability, the Veteran's March 2009 substantive appeal specifically excluded the claim.  However, the claim was readjudicated in a January 2011 supplemental statement of the case (SSOC) and it was certified to the Board in February 2011.  The Board therefore finds that VA has waived the requirement of a substantive appeal in accordance with the Court's decision in Percy v. Shinseki, 23 Vet. App. 37 (2009).  See Id.  (Jurisdiction over a claim vests in the Board when the agency of original jurisdiction (AOJ) certifies a claim for appeal after issuing a SOC, regardless of whether a substantive appeal has been submitted).  The issue is therefore properly before the Board.

The Board's February 2013 decision also remanded claims for entitlement to an increased rating for headaches and an increased initial rating for left shoulder tendonitis for the issuance of a SOC.  The Board found that the Veteran filed notices of disagreement (NODs) in December 2012 and March 2009 initiating appeals with respect to these claims.  The Board also found that the Veteran had not been provided a SOC and remanded the claims for this purpose.  While the claims were in remand status, the Veteran's representative submitted a March 2013 letter withdrawing the Veteran's disagreement with the disability rating assigned to the headache condition and the initial rating assigned to the left shoulder disability.  As the NODs have been withdrawn, an SOC is no longer required and the issues are no longer before the Board.  

As a final matter, the Board notes that the claim for an increased rating for left shoulder tendonitis currently on appeal originates from a claim filed in March 2013 and does not include consideration of the initial rating assigned the left shoulder disability.  It is a wholly separate claim from that remanded by the Board in February 2013, and the issue was not withdrawn from appellate consideration by the representative's March 2013 letter. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to comply with the December 2013 JMR.  The parties agreed that the Board's February 2013 decision did not adequately address flare-ups of the Veteran's service-connected back condition and the effect of pain on functional loss in accordance with the Court's decision in Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The parties also found that the Board should determine whether VA has complied with VA's duty to assist the appellant by providing an adequate medical opinion.  

After review of the record, the Board finds that a VA examination and medical opinion are necessary to determine the effect of the Veteran's flare-ups and pain on his disability and the extent of any functional loss.  The Veteran was provided a VA examination of his spine in April 2013 in association with the claim for entitlement to TDIU, but has since alleged that his disability increased in severity.  In a November 2013 statement, the Veteran reported that he experienced flares of back pain that could last for several days and he could not sit or stand for any period of time.  The Veteran is therefore entitled to a new VA examination to include a medical opinion addressing the extent of flare-ups, pain, and functional loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

With respect to the claims for increased ratings for disabilities of the left shoulder, left knee, and TDIU, these claims were adjudicated in a September 2013 rating decision.  The Board finds that a VA Form 9 filed by the Veteran in November 2013 serves as a NOD with the findings of the September 2013 rating decision.  In the November 2013 Form 9, the Veteran clearly expressed disagreement with the disability ratings assigned his left shoulder and left knee disabilities and the denial of TDIU.  The Veteran has not been provided a SOC in response to the NOD and a remand is required for the issuance of a SOC on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his thoracic and lumbar spine disability.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disabilities have resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neuropathy in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  
The Board finds that the examiner must provide a medical opinion addressing the functional loss caused by the Veteran's reported flare-ups and back pain.  The examiner should determine whether the Veteran's back pain and episodes of flares affect some aspect of the normal working movements of the Veteran's body such as excursion, strength, speed, coordination, and endurance.  The Board must be able to determine whether the Veteran manifests actual functional loss of his back and if so, its effect on his activities; an isolated finding regarding whether the Veteran experiences pain during range of motion testing and its extent is not adequate.  

The complete bases for all medical opinions must also be provided.

2.  Issue a SOC to the Veteran and his representative on the issues of entitlement to increased ratings for left shoulder tendonitis, left knee osteoarthritis, and entitlement to TDIU.  The Veteran should also be informed of the requirements to perfect an appeal with respect to these issues.  

3.  Readjudicate the claim for entitlement to an increased rating for thoracic degenerative disc disease with lumbar spondyloarthrosis.  If the benefit sought on appeal is not granted in full, issue a SSOC to the Veteran and his representative. 

If the Veteran perfects an appeal regarding the claims for increased ratings for the left shoulder, left knee, and TDIU, return them to the Board along with the claim for an increased rating for a back disability, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



